Citation Nr: 1601920	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding appears in the claims file.

Following a December 2014 Board decision which, in part, denied the Veteran's claims for increased ratings for left and right lower extremity peripheral neuropathy, the Secretary of VA and the Veteran's representative filed a Joint Motion for Partial Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court).  In the JMR, the parties agreed that the decision regarding increased ratings for lower extremity peripheral neuropathy should be vacated and remanded because it did not contain a discussion of other possibly relevant diagnostic codes and no examiner had yet explained which nerve or nerves were implicated by the Veteran's peripheral neuropathy.  Pursuant to the October 2015 Court Order, the Board will remand the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Reason for Remand: To schedule a VA examination.

The Veteran is service connected for bilateral lower extremity peripheral neuropathy secondary to his service-connected diabetes mellitus, type II.  He has been in receipt of separate 10 percent ratings for the left and right lower extremities since October 2005 under Diagnostic Code (DC) 8525.  He filed a claim for an increased rating that was received on July 28, 2009.

In September 2009, the Veteran underwent a VA examination and stated that the numbness and burning in the soles of his feet was worse and constant.  It was noted there was no functional loss and the Veteran had full use of both feet.  There was no paralysis, no neuritis, and no neuralgia.  In addition, there was no muscle wasting or atrophy due to any nerve damage.  In a December 2014 decision, the Board continued the 10 percent ratings under DC 8525 which relates to paralysis of the posterior tibial nerve which affects the soles of the feet.

In the September 2015 Joint Motion, the parties agreed that the Board erred by not discussing other possibly relevant diagnostic codes such as, for example, DC 8520.  DC 8520 relates to paralysis of the sciatic nerve and, like DC 8525, involves consideration of paralysis of the foot.  The parties noted that no examiner has specified which nerve or nerves are implicated in the Veteran's lower extremity peripheral neuropathy.  The parties also pointed to evidence in the record of absent ankle jerk in November 2005 and questioned whether the Board had considered ankle involvement when determining the appropriate diagnostic code.  Notably, November 2005 is prior to the Board's consideration of evidence in this appeal which properly begins one year prior to the receipt of the Veteran's increased rating claim on July 28, 2009.  See 38 C.F.R. §3.400(o) (2) (noting that the relevant time period for evidence that must be addressed in the adjudication of the appeal begins one year prior to the date of receipt of the increased rating claim.)

The Board finds that prior to a resolution of this appeal, a new VA examination should be conducted to specifically determine, if possible, which nerve or nerves are affected and to reassess the Veteran's current symptomatology related to disability of his peripheral nerves.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the electronic claims file.

2.  After records have been obtained, schedule the Veteran for a VA examination with an appropriate specialist to determine the current severity of his bilateral lower extremity peripheral neuropathy and, if possible, to identify which nerve or nerves are causing his symptoms, including, but not limited to, the sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, or posterior tibial.

The electronic claims file should be made available to the examiner for review, to specifically include the September 2015 JMR and this Remand.  A notation that the claims file was reviewed should appear in the examination report.

Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail. All symptomatology associated with the Veteran's lower extremity peripheral neuropathy should be reported, to include symptoms affecting the feet and/or ankles. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




